

	

		II

		109th CONGRESS

		1st Session

		S. 1139

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Santorum (for

			 himself and Mr. Durbin) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Animal Welfare Act to

		  strengthen the ability of the Secretary of Agriculture to regulate the pet

		  industry.

	

	

		1.Short titleThis Act may be cited as the

			 Pet Animal Welfare Statute of

			 2005.

		2.DefinitionsSection 2 of the Animal Welfare Act (7

			 U.S.C. 2132) is amended—

			(1)by redesignating subsections (a), (b), (c),

			 (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), and (o) as subsections

			 (k), (o), (c), (p), (m), (e), (a), (f), (j), (b), (g), (h), (l), (d), and (i),

			 respectively and moving the subsections so as to appear in alphabetical

			 order;

			(2)in subsection (e) (as redesignated by

			 paragraph (1))—

				(A)by striking or (2) any and

			 all that follows through include— and inserting (2) any

			 dog for hunting, security, or breeding purposes, or (3) any dog imported from

			 outside the United States, unless the dog is imported by the person for the use

			 and enjoyment of the person, except that this term does not

			 include—;

				(B)in clause (i), by inserting , or

			 which sells any dogs imported from outside the United States before the

			 semicolon; and

				(C)by striking clause (ii) and inserting the

			 following:

					

						(ii)any person who, during any calendar

				year—

							(I)(aa)sells not more than 25 dogs or cats at

				wholesale or to the public; or

								(bb)does not whelp more than 6 litters of dogs

				or cats and sells only dogs or cats bred or raised on the premises of the

				person directly at retail to persons who purchase such animals for their own

				use and enjoyment and not for resale; and

								(II)derives not more than $500 gross income

				from the sale of other animals;

							;

				and

				(3)by inserting after subsection (m) (as

			 redesignated by subsection (a)) the following:

				

					(n)Retail pet

				store

						(1)In

				generalThe term retail

				pet store means a public retail establishment that sells animals

				commonly kept as pets in households in the United States, including—

							(A)dogs;

							(B)cats;

							(C)guinea pigs;

							(D)rabbits; and

							(E)hamsters.

							(2)ExclusionThe term retail pet store does

				not include—

							(A)a person breeding animals to sell to the

				public as pets;

							(B)a person selling hunting, security, or

				breeding dogs; or

							(C)a person selling wild

				animals.

							.

			3.Access to source

			 records for dogs and catsSection 10 of the Animal Welfare Act (7

			 U.S.C. 2140) is amended—

			(1)in the first sentence, by inserting

			 (a) In

			 general.— before Dealers; and

			(2)by adding at the end the following:

				

					(b)Access to

				source records for dogs and catsNotwithstanding any other provision of this

				Act, all dealers and retail pet stores shall prepare, retain, and make

				available at all reasonable times for inspection and copying by the Secretary,

				for such reasonable period of time as the Secretary may prescribe, a record

				of—

						(1)the name and address of the person from

				whom each dog or cat was purchased or otherwise acquired; and

						(2)whether the person from whom each dog or

				cat was acquired is required to be licensed or registered under this

				Act.

						.

			4.Extension of temporary

			 suspension periodSection

			 19(a) of the Animal Welfare Act (7 U.S.C. 2149) is amended—

			(1)by inserting (1) after

			 (a); and

			(2)by adding at the end the following:

				

					(2)Extension of temporary suspension

				periodIf the Secretary has

				reason to believe that a violation that results in a temporary suspension

				pursuant to paragraph (1) is continuing or will continue after the expiration

				of the 21-day temporary suspension period described in that paragraph, and the

				violation will place the health of any animal in serious danger in violation of

				this Act, the Secretary may extend the temporary suspension period for such

				additional period as is necessary to ensure that the health of an animal is not

				in serious danger, as determined by the Secretary, but not to exceed 60

				days.

					.

			5.Authority to apply for

			 injunctionsSection 29 of the

			 Animal Welfare Act (7 U.S.C. 2159) is amended—

			(1)in subsection (a), by inserting or

			 that any person is acting as a dealer or exhibitor without a valid license that

			 has not been suspended or revoked, as required by this Act, after

			 promulgated thereunder,;

			(2)in subsection (b), by striking the last

			 sentence; and

			(3)by adding at the end the following:

				

					(c)Injunctions;

				representation

						(1)InjunctionsThe Secretary may apply directly to the

				appropriate United States district court for a temporary restraining order or

				injunction described in subsection (a).

						(2)RepresentationAttorneys of the Department of Agriculture

				may represent the Secretary in United States district court in any civil action

				brought under this

				section.

						.

			6.Conforming

			 amendmentSection 3 of the

			 Animal Welfare Act (7 U.S.C. 2133) is amended by striking :

			 Provided however, and all that follows.

		7.Effect on State

			 lawNothing in this Act or the

			 amendments made by this Act preempts any State law (including a regulation)

			 that provides stricter requirements than the requirements provided in the

			 amendments made by this Act.

		

